Citation Nr: 1333412	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  06-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than March 2, 2005 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
	
2.  Entitlement to service connection for a neurologic disability of the left upper extremity, to include as secondary to service-connected degenerative disc and joint disease of the cervical spine.

3.  Entitlement to service connection for neurologic disability of the lower extremities, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for a pelvic/bilateral hip disability, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome, to include as secondary to service-connected disabilities.

7.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depressive disorder, rated 10 percent disabling prior to February 19, 2010 and 50 percent disabling since that date.

8.  Entitlement to a compensable rating for a sprained right thumb with metacarpophalangeal joint instability.

9.  Entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the cervical spine.

10.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

11.  Entitlement to a rating in excess of 20 percent for a right knee strain (except for a period when a temporary total rating was in effect).

12.  Entitlement to a rating in excess of 10 percent for status post left wrist arthrotomy, scapholunate ligament reconstruction with blatt capsulodesis.

13.  Entitlement to a rating in excess of 10 percent for a right ankle strain.

14.  Entitlement to a compensable rating for dislocation of the left 4th extensor tendon.

15.  Entitlement to a rating in excess of 20 percent for status post acromioclavicular joint separation of the right shoulder with acromioclavicular joint arthritis.

16.  Entitlement to a temporary total rating because of treatment for a service-connected or other disability subject to compensation.

(The issue of entitlement to a Home Improvement and Structural Alteration grant for the cost of installing a hydrotherapy tub in the Veteran's residence is the subject of a separate decision of the Board)


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1998.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In October 2007 and December 2008, the Veteran testified at hearings before a Decision Review Officer (DRO) at the RO.  Transcripts of these hearings have been associated with his claims folder.

In a February 2009 decision, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability based on surgical treatment necessitating convalescence, effective from February 1, 2008 through March 31, 2008.  A 20 percent rating was continued from April 1, 2008.  

The Veteran testified at an additional hearing before a DRO at the RO in August 2009.  A transcript of the hearing has been associated with his claims folder.

In a June 2010 decision, a DRO assigned an effective date of December 8, 2005 for the grant of a TDIU.

In the March 2012 decision, the RO assigned an effective date of March 2, 2005 for the grant of a TDIU.

In an April 2012 decision, a DRO granted service connection for PTSD with depressive disorder and rated that disability in conjunction with the already service-connected psychiatric disability.  An initial 50 percent disability rating was assigned, effective February 19, 2010.

An informal hearing conference with a DRO was conducted in October 2012 and a report of that conference has been associated with the Veteran's claims folder.

The Veteran testified before the undersigned at a July 2013 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to an earlier effective date for the grant of a TDIU, entitlement to service connection for a pelvic/bilateral hip disability, hypertension, and chronic fatigue syndrome, entitlement to a higher initial rating for the service-connected psychiatric disability, and entitlement to increased ratings for the service-connected cervical spine, lumbar spine, right knee, left wrist, right ankle, left 4th extensor tendon, and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In July 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for a temporary total rating because of treatment for a service-connected or other disability subject to compensation.

2.  Resolving all doubt in the Veteran's favor, left brachial neuritis is the result of his service-connected degenerative disc and joint disease of the cervical spine.

3.  Resolving all doubt in the Veteran's favor, sciatic neuritis of the lower extremities is the result of his service-connected degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, with respect to the issue of entitlement to a temporary total rating because of treatment for a service-connected or other disability subject to compensation, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Brachial neuritis of the left upper extremity is caused by a service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  Sciatic neuritis of the lower extremities is caused by a service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, it was acknowledged on the record during the July 2013 hearing that the Veteran wished to withdraw from appeal his claim for a temporary total rating because of treatment for a service-connected or other disability subject to compensation.  As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it is dismissed.

B. Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As the Board is granting the claims of service connection for a neurologic disability of the left upper extremity and a bilateral neurologic disability of the lower extremities, the claims are substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310(b).  As service connection for a neurologic disability of the left upper extremity and a bilateral neurologic disability of the lower extremities is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.


Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (including organic diseases of the nervous system) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a) (2013).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (such as organic diseases of the nervous system ) are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, there is conflicting medical evidence as to whether the Veteran has a current neurologic disability of the left upper extremity and a current bilateral neurologic disability of the lower extremities and as to whether any such disabilities are caused by his service-connected cervical spine and lumbar spine disabilities.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

Medical records dated from April 1998 to December 2005, VA examination reports dated in October 1998, December 1999, and March 2005, and statements by the Veteran dated in March and December 2005 include reports of pain, numbness, tingling, and weakness involving the left upper extremity and bilateral lower extremities, dropping of objects (especially involving the right hand), and radiation of low back pain to the legs.  Examinations of the extremities revealed weakness of the grasp of the left wrist and occasionally impaired reflexes.  For example, a November 2002 examination report from Michael Yoon, M.D. indicates that there was "a positive sciatic sign on the right side," an absent ankle jerk on the right, and a reduced knee jerk on the left.  The Veteran was diagnosed as having right sided radiculopathy and bilateral sciatica.  

In a December 2005 letter,  Gary A. Zetterberg, D.C. reported that an examination of the Veteran revealed several micro and macro traumas to his spine and that much of his symptomatology appeared to be the cumulative effect of sports injuries while in service as well as other physical demands in service.  Dr. Zetterberg opined that the Veteran suffered the post traumatic effects of much physical trauma from when he was in service.  The radiculopathy affecting the brachial and sciatic nerve chain caused pain into his arms and legs and his sciatic pain may have been caused or exacerbated by a significant twisted (subluxated) pelvis.  He was diagnosed as having sciatic neuritis caused by subluxations, especially in the pelvis and neck.  The neck problem created the brachial neuritis radiating down the arm and the pelvis and lumbar spine had its effect on the sciatic nerve radiating into the leg.

Dr. Zetterberg reported in a July 2006 letter that the Veteran continued to demonstrate significant pelvic imbalance as well as subluxations of L-3 and L-4.  He opined that this could impact the sciatic nerve affecting the lower back and the legs.  Also, there was subluxation to the C-5 vertebra with potential impact to the brachial nerve down the arm.

The report of a VA examination dated in October 2006 indicates that the Veteran reported transient tingling in his fingers, numbness and tingling in the legs and right foot, and low back discomfort radiating to the thighs.  Examination revealed that reflexes were present and symmetrical in both lower extremities, that strength was normal (5/5) in all muscle groups of the lower extremities, and that there were no sensory disturbances in the lower extremities.  However, straight leg raising testing elicited tightness in the Veteran's back and thighs with some mild tingling in the lower legs.  The Veteran was diagnosed as having degenerative disc disease of the cervical spine "without discernible radiculopathy clinically."  He was also diagnosed as having degenerative disc disease of the lumbar spine "without discernible radiculopathy clinically."  Nevertheless, it was noted that he "may experience transient radicular symptoms at times."

In an October 2006 letter, Dr. Yoon stated the Veteran continued to experience chronic radicular pain and sciatica in both legs and that there had been a deterioration of these symptoms during the previous 6 months, with ongoing and worsening symptoms on both sides.  He was experiencing numbness in both legs that extended from his lower lumbar area in the back, through the buttocks, and to the feet.  Additionally, he experienced sharp pain or "stingers" in both feet.  These symptoms were exacerbated by bending and/or twisting of his spine.

Dr. Yoon reported in a November 2006 letter that the Veteran experienced chronic  back and neck problems, including disc herniations at C4, C5, and C6, as well as degenerative disc disease in the lumbar spine.  As a result, he had symptomatic neuropathy sciatica and radiculopathy.

A January 2007 letter from Dr. Yoon reflects that the Veteran was experiencing increased radiculopathy and sciatic and neuropathy symptoms, including numbness which represented muscle spasms.  He also experienced loss of muscle control and motor skills within the extremities and a problem with stability (which had caused him to fall within the previous year).  All of these symptoms were "associated with a radiculopathy, sciatica, and neuropathy conditions in his lower extremities."

A July 2007 VA neurology consultation note includes a report of painful paresthesias in the Veteran's extremities, manifested by a burning discomfort in the dorsum of the last two fingers of the hands, leg heaviness, and a burning paresthesias in the last two toes of each foot and the calf muscles.  Examination revealed that strength was normal to confrontation testing throughout (including the intrinsic hand muscles), fine finger movements and finger-to-nose testing were intact, gait was normal, sensation was intact to primary modalities, and reflexes were normal (2+) at the biceps and in the lower extremities with reinforcement symmetrically.  However, upper extremity reflexes were somewhat diminished (1+) and symmetric.

The neurologist who conducted the July 2007 evaluation concluded that the Veteran's neurologic examination was unremarkable and that he did not see anything to account for all of his symptoms (including his complaints of dropping things or his right leg giving out).  There was no sign of weakness, sensory loss, or reflex abnormalities to imply that he had cervical or lumbar radiculopathy.

An August 2007 examination report from Northeast Rehabilitation Hospital indicates that nerve conduction studies and needle examinations of the upper and lower extremities were all normal.  Overall, there was no electrophysiologic evidence of neuropathy, plexopathy, or radiculopathy in the upper and lower extremities.

In an April 2008 letter, Dr. Yoon stated that the Veteran had ongoing neck and back pain issues.  His neck problems were the result of an injury that resulted in disc herniations at C4, C5, and C6 and he experienced daily symptoms from "the associated radiculopathy/neuropathy."  He also continued to experience significant back pain due to degenerative joint disease of the lower spine, as well as numbness and pain from his lower back to the feet.  The numbness and burning in his feet was most prominent in the 4th and 5th toes.  During such episodes he experienced extreme pain and muscle spasms in the low back, with resulting limping and loss of mobility in his legs.

A "Medical Source Statement of Ability to do Work-Related Activities (Physical)" form (Form HA-1151-U4) dated in April 2008 and completed by a physician for purposes of the Veteran's claim for Social Security Administration (SSA) disability benefits reveals that he experienced radiculopathy and neuropathy of the arms and legs, degenerative joint disease of the lower back "with pain and neuropathy," and neuropathy secondary to a cervical spine injury.

A December 2008 "Application for Walking Disability Privileges" form completed by Dr. Yoon and submitted to the New Hampshire Department of Safety includes a statement that the Veteran experienced "chronic back pain with neuropathy and sciatica."

An April 2011 examination report from Thomas M. Frates, M.D. reflects that the Veteran reported left leg numbness and footdrop.  He was diagnosed as having lumbar disc herniation "with radiculopathy."

Many neurologic findings involving the upper and lower extremities have been normal at numerous times during the claim period.  For example, the October 2006 VA examination report includes diagnoses of degenerative disc disease of the cervical spine and lumbar spine "without discernible radiculopathy clinically."  The neurologist who conducted the July 2007 VA neurologic evaluation concluded that the Veteran's neurologic examination was unremarkable and there were no signs to imply that he had cervical or lumbar radiculopathy.  Moreover, the August 2007 examination report from Northeast Rehabilitation Hospital indicates that there was no electrophysiologic evidence of neuropathy, plexopathy, or radiculopathy in the upper and lower extremities.

Nevertheless, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in December 2005, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence otherwise reflects that the Veteran has been diagnosed as having neuropathy/radiculopathy of the upper and lower extremities on numerous occasions during the claim period, he has reported neurologic symptoms involving his extremities (including radiating pain, numbness, burning, and weakness), and examinations have revealed occasional weakness and impaired reflexes involving the upper and lower extremities at various times during the claim period.  The neurological changes have resulted in diagnoses of sciatic neuritis of the lower extremities and brachial neuritis of the left upper extremity .   

In essence, the reports as well as the clinical findings, diagnoses, and medical opinions described above support the conclusion that the evidence is in relative equipoise as to whether his current neurologic disabilities are 

the result of his service-connected spinal disabilities.  His medical records reflect that the significant, if not primary, causes of his neurologic symptoms are his cervical and lumbar spine disabilities.  

In light of these facts, the Board concludes that brachial neuritis of the left upper extremity and sciatic neuritis of the lower extremities are causally related to his service-connected cervical and lumbar spine disabilities. Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection on a secondary basis have been met.  Accordingly, service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

The appeal, as to the issue of entitlement to a temporary total rating because of treatment for a service-connected or other disability subject to compensation, is dismissed.

Entitlement to service connection for brachial neuritis of the left upper extremity is granted.

Entitlement to service connection for sciatic neuritis of the lower extremities is granted.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends that he has a current pelvic/bilateral hip disability that is the result of his service-connected spinal disabilities.  He also claims that he has current hypertension which is related to his various service-connected disabilities (both physical and psychiatric).  Furthermore, he also appears to claim that he has current disability manifested by chronic fatigue (to include chronic fatigue syndrome) which is related to his various service-connected disabilities.

A VA examination was conducted in October 2006 to assess the nature and etiology of any current pelvic disability.  The Veteran was diagnosed as having a mild pelvic tilt to the right with a leg length deficit of 1/2 inch or less and mild compensatory lumbar lordosis.  The physician who conducted the examination concluded that the issue of a twisted or subluxated pelvis was not a medical diagnosis and that the concept had no radiological or clinical supportive evidence or basis in fact.  Therefore, no opinion was provided as to the etiology of any current pelvic disability.

The October 2006 examination is inadequate because the examiner did not acknowledge or discuss letters dated in December 2005 and July 2006 from Dr. Zetterberg and an August 2006 examination report from Antonio V. Giancola which make references to pelvic problems and include diagnoses of a pelvic subluxation, a twisted pelvis, and pelvic joint dysfunction.

Additionally, the October 2006 examiner did not provide any opinion as to the etiology of the diagnosed pelvic tilt to the right with a leg length deficit.  In this regard, an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of any current pelvic/bilateral hip disability.

With respect to the claim of service connection for hypertension, a VA examination was conducted in March 2009 and the Veteran was diagnosed as having essential hypertension.  The physician who conducted the examination opined that the hypertension was not caused by or a result of the Veteran's service-connected disabilities.  She reasoned that none of the Veteran's service-connected disabilities (multiple orthopedic issues as well as hiatal hernia) were known to cause hypertension.

In February 2013, a VA medical professional reviewed the Veteran's claims file and opined that his hypertension was not likely ("less likely than not"/ "less than 50 percent probability") incurred in or caused by service.  The examiner explained that although Dr. Yoon submitted a letter in which he stated his belief that the Veteran's hypertension was related to his PTSD, he offered no substantive rationale for his opinion.  The local primary care provider had stated that the Veteran gained weight prior to the onset of hypertension and this was a known contributor to hypertension.  Also, there was no preponderance of medical evidence in the medical literature that PTSD was the cause of hypertension and an association of two conditions did not imply cause and effect and did not mean more likely than not.

A new opinion as to the etiology of the Veteran's current hypertension is necessary because although the February 2013 opinion alluded to a conclusion that the Veteran's hypertension was not caused by his service-connected psychiatric disability, the only explicit opinion that was provided concerned direct service connection and did not refer to secondary service connection.  Although the March 2009 opinion did address secondary service connection, that opinion only referenced the Veteran's non-psychiatric service-connected disabilities.

Furthermore, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion has been provided as to any possible aggravation.  38 C.F.R. § 3.310.

As for the claim of service connection for a disability manifested by chronic fatigue, a VA examination was conducted in January 2011 to assess the nature and etiology of any such disability.  The physician who conducted the examination concluded that the Veteran had not met at least 6 of the 10 chronic fatigue syndrome diagnostic criteria and he attributed fatigue and sleep problems to the Veteran's diagnosed mood disorder.  Thus, he did not provide an opinion as to the etiology of any separately diagnosed disability manifested by chronic fatigue (including chronic fatigue syndrome). 

The January 2011 examination is insufficient because the examiner did not acknowledge or discuss a June 2010 letter from Dr. Yoon in which he stated that the Veteran had suffered from chronic fatigue syndrome for many years, but that he had not been diagnosed until May 2008.  He then provided a list of symptoms associated with the Veteran's chronic fatigue syndrome.  As the January 2011 examiner did not discuss this evidence of a possible disability manifested by chronic fatigue that is separate and distinct from the Veteran's psychiatric disability, a new examination is necessary.

With regard to the claims for increased ratings for the service-connected right thumb, cervical spine, lumbar spine, right knee, and right ankle disabilities, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In this case, the Veteran was afforded VA examinations in July 2008 to assess the severity of his service-connected right thumb, cervical spine, lumbar spine, right knee, and right ankle disabilities.  All appropriate ranges of motion (including the size of any gap between the thumb and the other fingers) were indicated, there was pain associated with cervical spine motion, lumbar spine motion, right ankle motion, and right knee flexion, and flare ups were reported with respect to all of these joints.  

The physician who conducted the July 2008 VA examinations noted that the Veteran would lose 10 degrees of ankle dorsiflexion and 15 degrees of ankle plantar flexion during flare ups and that there was an additional 10 to 20 degree loss of right knee flexion due to pain following repetitive motion.  However, the examiner did not indicate whether there was any additional functional impairment of the cervical spine, lumbar spine, or right knee due to flare ups, whether there was any additional functional impairment of the cervical spine, lumbar spine, or right ankle due to pain, or whether there were any points in the ranges of motion of the right thumb, cervical spine, lumbar spine, right knee, or right ankle that weakened movement, excess fatigability, or incoordination caused functional impairment.  Thus, a remand is necessary to afford the Veteran new VA examinations to assess the severity of his right thumb, cervical spine, lumbar spine, right knee, and right ankle disabilities.  

With respect to the claim for a compensable rating for dislocation of the left 4th extensor tendon, the Veteran was afforded a VA examination in July 2008 to assess the severity of this disability.  However, the examination report does not contain all pertinent findings necessary to rate this disability under the criteria for rating muscle injuries.  Hence, a remand is also necessary to conduct a new VA examination to assess the severity of this service-connected disability.

As for the claim for an increased rating for the service-connected right shoulder disability, the evidence suggests that this disability may have worsened since the Veteran's last VA examination in October 2006.  For example, the Veteran reported during the October 2007 DRO hearing that his right shoulder disability had worsened since the October 2006 examination.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right shoulder disability is triggered.

With regard to the appeal for an earlier effective date for the grant of a TDIU, the Court has held that entitlement to a TDIU is an element of all claims for an increased rating and all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

The Veteran's current claim for increased ratings for his service-connected cervical spine, lumbar spine, right knee, and left wrist disabilities was received by the AOJ on March 2, 2005.  The Veteran has reported that he has been unemployed due to his service-connected disabilities since December 2003.  A September 2010 "Request for Employment information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) confirms that he last worked on December 5, 2003.

As the record currently stands, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013) were not met until March 2, 2005.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  As there is evidence of unemployability within a year preceding the receipt of the Veteran's March 2005 increased rating claim, a referral of the question of entitlement to a TDIU earlier than March 2, 2005 under 38 C.F.R. § 4.16(b) is necessary.

Also, the appeal for an earlier effective date for the grant of a TDIU is inextricably intertwined with the other service connection and increased rating issues currently on appeal.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran submitted a VA mental health assessment note dated in May 2011 which indicates that he had been receiving VA psychiatric treatment since February 2010.  The VA treatment records in the claims file and included among the Veteran's paperless records in the Virtual VA system that have been obtained by the AOJ are from the VA Medical Center in Manchester, New Hampshire (VAMC Manchester) and are dated to January 2008 and from October 2011 to March 2013.  Although the Veteran has submitted some other sporadically dated VA treatment records, these records indicate that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the Veteran has reported, and the evidence reflects, that he has received treatment for his claimed disabilities from the following private treatment providers:  Dr. Yoon; Dr. Giancola; Dr. Frates/New Hampshire Neurospine Institute; Dr. Campbell; Dr. Joseph; Dr. Berke; Dr. Goodman; Dr. Woodard; and Dr. Burley.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  

Although the Veteran has submitted some treatment records from some of the above identified treatment providers, such records indicate that there are likely additional records that have not yet been obtained.  The above steps have not yet been taken with regard to any treatment records from the above identified treatment providers. As any such records are directly relevant to the issues on appeal, a remand is also necessary to attempt to obtain any additional relevant private treatment records.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall implement the Board's decision regarding the grant of service connection for a neurologic disability of the left upper extremity and a bilateral neurologic disability of the lower extremities and assign initial disability ratings. 

2.  Print the Veteran's SSA disability records from the SSA compact disc in the claims file and associate the printed records with the claims file.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, a gastrointestinal disability, a shoulder disability, a cervical spine disability, a lumbar spine disability, a right knee disability, a left wrist disability, a right ankle disability, a hand disability, and a neurologic disability from VAMC Manchester dated from January 2008 through October 2011 and from March 2013 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  The AOJ shall ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, a gastrointestinal disability, a shoulder disability, a cervical spine disability, a lumbar spine disability, a right knee disability, a left wrist disability, a right ankle disability, a hand disability, and a neurologic disability from Dr. Yoon; Dr. Giancola; Dr. Frates/New Hampshire Neurospine Institute; Dr. Campbell; Dr. Joseph; Dr. Berke; Dr. Goodman; Dr. Woodard; and Dr. Burley.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he shall be advised to submit any records in his possession.  All such notification must be documented in the claims file.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current pelvic/bilateral hip disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current pelvic/bilateral hip disability identified (i.e. any such disability diagnosed since December 2005, including a pelvic tilt to the right with a leg length deficit), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current pelvic/bilateral hip disability had its clinical onset in service, had its clinical onset in the year immediately following service (with respect to any arthritis), is related to any pelvic problems in service, or is otherwise the result of a disease or injury in service.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the current pelvic/bilateral hip disability was caused or aggravated by the Veteran's service-connected cervical spine and/or lumbar spine disability.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any pelvic/bilateral hip disability diagnosed since December 2005, all instances of treatment for pelvic/hip problems in the Veteran's service treatment records, the December 2005 and July 2006 letters from Dr. Zetterberg, and the August 2006 examination report from Dr. Giancola.

The examiner must provide reasons for each opinion given.  

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its clinical onset in service, had its clinical onset in the year immediately following service, or is otherwise the result of a disease or injury in service.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused or aggravated by his service-connected gastroesophageal reflux disease with hiatal hernia, shoulder disabilities, cervical spine disability (and associated neurologic disability), lumbar spine disability (and associated neurologic disability), right knee disability, left wrist disability, right ankle disability, psychiatric disability, right finger disabilities, and/or left 4th extensor tendon disability.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any hypertension diagnosed since October 2006 and Dr. Yoon's June and October 2006 and April 2012 letters concerning the relationship between the Veteran's hypertension and his other diagnosed disabilities (including his psychiatric disability).

The absence of evidence of treatment for hypertension in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion.  The examiner must provide reasons for each opinion given.  

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifested by chronic fatigue (including chronic fatigue syndrome).  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Does the Veteran have a current disability manifested by chronic fatigue that is separate and distinct from his service-connected psychiatric disability (i.e. any such disability diagnosed since June 2010, including any chronic fatigue syndrome)?

(b)  If the Veteran has a current disability manifested by chronic fatigue that is separate and distinct from his service-connected psychiatric disability, is it at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to a disease or injury in service?

(c)  If the Veteran has a current disability manifested by chronic fatigue that is separate and distinct from his service-connected psychiatric disability, is it at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by his service-connected gastroesophageal reflux disease with hiatal hernia, shoulder disabilities, cervical spine disability (and associated neurologic disability), lumbar spine disability (and associated neurologic disability), right knee disability, left wrist disability, right ankle disability, psychiatric disability, right finger disabilities, and/or left 4th extensor tendon disability.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any disabilities manifested by chronic fatigue diagnosed since June 2010, all instances of treatment for fatigue in the Veteran's service treatment records, and Dr. Yoon's June 2010 letter pertaining to chronic fatigue syndrome.

The examiner must provide reasons for each opinion given.  

8.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right thumb disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the fingers of the right hand shall be reported in degrees.  In addition, the size of any gap between the right thumb pad and the fingers (with the thumb attempting to oppose the fingers) shall be reported (in inches or centimeters).  The examiner shall also specify what, if any, additional range-of-motion loss or additional gap between the thumb pad and the fingers (in degrees and/or inches/centimeters) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report whether there is ankylosis of any finger of the right hand.  If ankylosis is present, the examiner shall specifically identify which joints are involved.   

The examiner must provide reasons for any opinion given.

9.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected cervical spine and lumbar spine disabilities.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of cervical and thoracolumbar spinal motions shall be reported in degrees. The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report whether there is any ankylosis of the spine.  If ankylosis is present, the examiner shall specify the part of the spine that is affected (i.e. cervical and/or thoracolumbar), whether it is favorable or unfavorable, and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner shall also specify the nerves affected by the service-connected cervical spine and lumbar spine disabilities and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.
The examiner must provide reasons for any opinion given.

10.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right knee flexion and extension shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

11.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right ankle disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right ankle motion shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report if there is ankylosis of the right ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner shall also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner must provide reasons for any opinion given.

12.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected dislocation of the left 4th extensor tendon.  All indicated tests and studies shall be conducted.
The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report all signs and symptoms associated with the service-connected dislocation of the left 4th extensor tendon, including, but not limited to, any orthopedic, muscle, and neurologic impairment. 

The examiner shall note the presence and severity of any signs and symptoms of muscle disability associated with the dislocation of the left 4th extensor tendon, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

The ranges of any joint impaired due to the dislocation of the left 4th extensor tendon shall be reported in degrees. The examiner shall also specify what, if any, additional range-of-motion loss (in degrees or other appropriate measurement) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall report the nature and severity of any ankylosis and of any other orthopedic impairment associated with the dislocation of the left 4th extensor tendon.

The examiner shall specify any nerves affected by the dislocation of the left 4th extensor tendon and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

The examiner shall also report the severity of any scars associated with the dislocation of the left 4th extensor tendon, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted. 

The examiner must provide reasons for any opinion given.

13.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right shoulder disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right shoulder motion shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.

The examiner shall also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner must provide reasons for any opinion given.

14.  If, after completion of instructions 1 through 13 above, there is any period between March 2, 2004 and March 2, 2005 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during that period.

15.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


